*65ORDER
PER CURIAM.
Joseph Spencer (Defendant) appeals from the trial court’s judgment entered upon his conviction by a jury on two counts of assault in the first degree, Section 565.050 RSMo 1994,1 and one count of burglary in the first degree, Section 569.160. The trial court found Defendant to be a prior and persistent offender, pursuant to Section 558.016, and sentenced him to three consecutive terms of fifteen years in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The trial court’s judgment is affirmed in accordance with Rule 80.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.